Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 13-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Caveney et al. (US Patent Application Publication No. 2009/0004913) in view of Pepe et al. (US Patent Application Publication No. 2008/0090461). With regard to Claim 1, Caveney discloses a multiport telecommunications bezel assembly (20) comprising: a. a first frame part (24) defining a first peripheral wall (Fig. 12) and at least one first interior wall (Fig. 12); b. a second frame part (22) defining a second peripheral wall (Fig. 12) and at least one second interior wall (Fig. 12), the second frame part being secured to the first frame part such that the first and second peripheral walls and the at least one first and second interior walls define a two-row array of a plurality of jack receptacle openings (Fig. 12) extending from a first open end to a second open end.
Caveney discloses substantially the claimed invention except for a metal bonding strip including a plurality of grounding contact elements extending into each of the plurality of jack receptacle openings.  
Pepe teaches a similar multiport telecommunications bezel assembly having a metal bonding strip (28) including a plurality of grounding contact elements (60, 72, 74) extending into each of the plurality of jack receptacle openings (48).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Caveney by including a metal bonding strip including a plurality of grounding contact elements extending into each of the plurality of jack receptacle openings as taught in Pepe in order to create a bond or ground path (Caveney, Paragraph 0020).
With regard to Claim 2, Caveney discloses the first frame part including a plurality of latches (64, 66) for removably securing jacks within the plurality of jack receptacle openings.
With regard to Claim 3, Caveney discloses a rack panel (Fig. 1) to which the second frame part is secured.
Regarding Claims 4 and 17, the combination of Caveney and Pepe discloses the claimed invention except for the rack panel having a 1U rack height.
	Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the rack panel having a 1U rack height, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).
With regard to Claim 5, Caveney discloses a plurality of jacks (26) inserted into the plurality of jack receptacle openings.
With regard to Claim 6, Caveney discloses that each of the plurality of jacks can be inserted into one of the plurality of jack receptacle openings from the rear open end.
With regard to Claim 13, Caveney discloses a telecommunications panel (Fig. 1) comprising: a. a panel frame (Fig. 1) defining at least two frame openings (Fig. 1); and b. a plurality of multiport telecommunications bezel assemblies (20) secured to the panel frame and extending through the frame openings, the at least one multiport telecommunications bezel model comprising: i. a first frame part (24) defining a first peripheral wall (Fig. 12) and at least one first interior wall (Fig. 12); ii. a second frame part (22) defining a second peripheral wall (Fig. 12) and at least one second interior wall (Fig. 12), the second frame part being secured to the first frame part such that the first and second peripheral walls and the at least one first and second interior walls define a two-row array of a plurality of jack receptacle openings (Fig. 12) extending from a rear open end to a front open end.
Caveney discloses substantially the claimed invention except for a metal bonding strip including a plurality of grounding contact elements extending into each of the plurality of jack receptacle openings.  
Pepe teaches a similar multiport telecommunications bezel assembly having a metal bonding strip (28) including a plurality of grounding contact elements (60, 72, 74) extending into each of the plurality of jack receptacle openings (48).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Caveney by including a metal bonding strip including a plurality of grounding contact elements extending into each of the plurality of jack receptacle openings as taught in Pepe in order to create a bond or ground path (Caveney, Paragraph 0020).
With regard to Claim 14, Caveney discloses a plurality of jacks (26) inserted into the plurality of jack receptacle openings.
With regard to Claim 15, Caveney discloses the first frame part including a plurality of latches (64, 66) for removably securing jacks within the plurality of jack receptacle openings.
With regard to Claim 16, Caveney discloses that each of the plurality of jacks can be inserted into one of the plurality of jack receptacle openings from either the front open end or the rear open end.
With regard to Claim 18, Caveney discloses the panel frame including a plurality of frame openings (Fig. 1).
With regard to Claim 13, Caveney discloses the at least one multiport telecommunications bezel assembly including a plurality of multiport telecommunications bezel assemblies (Fig. 1) secured to the panel frame.
With regard to Claim 13, Caveney discloses each of the multiport telecommunications bezel assemblies including 12 jack receptacle openings (Fig. 12).
Regarding Claim 21, the combination of Caveney and Pepe discloses the claimed invention except for the plurality of telecommunications bezel assemblies including four telecommunications bezel assemblies. 
Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to the plurality of telecommunications bezel assemblies including four telecommunications bezel assemblies, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).
With regard to Claims 22 and 24, Caveney discloses a multiport telecommunications bezel assembly (Fig. 1) comprising: a. a panel frame (Fig. 1) defining a plurality of openings (Fig. 1); b. a plurality of bezel frame assemblies (20), each of which being secured within one of the plurality of panel frame openings, wherein each of the plurality of bezel frame assemblies defines a plurality of jack receptacle openings (Fig. 12).
Caveney discloses substantially the claimed invention except for a metal bonding strip including a plurality of grounding contact elements extending into each of the plurality of jack receptacle openings.  
Pepe teaches a similar multiport telecommunications bezel assembly having a metal bonding strip (28) including a plurality of grounding contact elements (60, 72, 74) extending into each of the plurality of jack receptacle openings (48).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Caveney by including a metal bonding strip including a plurality of grounding contact elements extending into each of the plurality of jack receptacle openings as taught in Pepe in order to create a bond or ground path (Caveney, Paragraph 0020).
With regard to Claim 23, Caveney discloses the plurality of jack receptacle openings being a two-row array of jack receptacle openings (Fig. 12).
Regarding Claim 25, the combination of Caveney and Pepe discloses the claimed invention except for the plurality of bezel frame materials being formed from a polymeric material. 
Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plurality of bezel frame materials being formed from a polymeric material in order to comply with design or environmental requirements, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose similar telecommunications assemblies having two part frames and strips with contacts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833